                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                             Criminal No. 7:16-CR-85-1H
                                Civil No. 7:19-CV-39-H

TROY AHKEEM WILSON ,                          )
                                              )
                      Petitioner,             )
                                              )
      v.                                      )                  ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                      Respondent.             )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings , the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings , or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate , Set Aside or Correct

Sentence , within forty (40) days of the filing of this order.
                                 ) J '\/!-
       so ORDERED.       This   1-?-  day of March , 2019 .
